      Case 1:19-cv-03664-BAH Document 1 Filed 12/09/19 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

MICHAEL A. CRABTREE, as CHIEF EXECUTIVE                     )
OFFICER OF THE CENTRAL PENSION FUND                         )
OF THE INTERNATIONAL UNION OF OPERATING                     )
ENGINEERS AND PARTICIPATING EMPLOYERS                       )
4115 Chesapeake Street, N.W.                                )
Washington, D.C. 20016,                                     )
                                                            )
                                     Plaintiff,             )
                                                            )
                     v.                                     )
                                                            )
S.R.C. CONTRACTORS, INC.                                    )
2306-10 Adams Avenue,                                       )
Philadelphia, Pennsylvania 19124,                           )
                                                            )
                                   Defendant.               )

                                    COMPLAINT

               (TO COLLECT CONTRIBUTIONS AND DAMAGES
                DUE TO EMPLOYEE PENSION BENEFIT FUND)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the

following:

                                       PARTIES

       1.     Plaintiff, Michael A. Crabtree, is the Chief Executive Officer of the Central

Pension Fund of the International Union of Operating Engineers and Participating

Employers (hereinafter "Central Pension Fund").       The Central Pension Fund is an

employee pension benefit plan as that term is defined in Section 3(2) of the Employee

Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(2). The Central

Pension Fund is a multiemployer plan as that term is defined in Section 3(37) of ERISA,

29 U.S.C. § 1002(37). The Central Pension Fund was established and is maintained in

accordance with its Restated Agreement and Declaration of Trust. The Central Pension
      Case 1:19-cv-03664-BAH Document 1 Filed 12/09/19 Page 2 of 7



Fund is administered by the Trustees at 4115 Chesapeake Street, N.W., Washington, D.C.

20016. The Plaintiff, Michael A. Crabtree, Chief Executive Officer of the Central Pension

Fund, is a designated fiduciary in accordance with the Central Pension Fund's Restated

Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA, 29 U.S.C.

§ 1002(21). The Central Pension Fund is funded as required by collective bargaining

agreements between participating employers and local unions affiliated with the

International Union of Operating Engineers.

       2.      Defendant S.R.C. Contractors, Inc. is a Pennsylvania corporation with an

office located at 2306-10 Adams Avenue, in Philadelphia, Pennsylvania, and at all times

relevant to this action has been an “employer in an industry affecting commerce” as defined

in Sections 3(5), (9), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11) and (12), and

Section 3 of the Multi-Employer Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

                             JURISDICTION AND VENUE

       3.      This is an action to collect contributions due to an employee pension benefit

plan under the terms of a collective bargaining agreement and a trust agreement. This Court

has subject matter jurisdiction under §§ 502(a)(3), (g) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3), (g) and 1145.

       4.      This Court has personal jurisdiction over the Defendant pursuant to Section

502 of ERISA, 29 U.S.C. § 1132(e)(2).

       5.      Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2).




                                              2
      Case 1:19-cv-03664-BAH Document 1 Filed 12/09/19 Page 3 of 7



                                          FACTS

         6.    Defendant has been bound at all relevant times to Collective Bargaining

Agreements with International Union of Operating Engineers Local Union No. 542

(“Agreements”) that govern the wages, benefits and terms and conditions of employment of

certain employees performing work for the Defendant within the jurisdictions of the Local

Union.

         7.    Pursuant to the Agreements, the Defendant agreed to pay certain sums of

money to the Plaintiff for certain hours worked by employees of the Defendant performing

work covered by the Agreements.

         8.    It is the responsibility of the Defendant to notify the Plaintiff of the number

of hours worked or paid to its employees with a document known as a remittance report or

contribution report, which is prepared by employers on a self-reporting basis. It is the

responsibility of employers, like the Defendant, to submit these reports with accurate

information.

         9.    Pursuant to the Agreements, the Defendant agreed to be bound by the

Plaintiff’s Restated Agreement and Declaration of Trust.

         10.   During the period of July 2014 to September 2019 the Defendant employed

employees performing work covered by the Agreements.

         11.   During the period of July 2014 through September 2019 the Defendant failed

to report and pay all contributions owing to the Plaintiff as required by the Agreements.

         12.   Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, an

employer who fails to pay required contributions is liable for liquidated damages in the

amount of 20% of the total contributions owed.




                                              3
         Case 1:19-cv-03664-BAH Document 1 Filed 12/09/19 Page 4 of 7



         13.     Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, an

employer who fails to pay required contributions is liable for interest at the rate of 9% per

annum.

         14.    Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, an

employer who fails to pay required contributions is liable for all attorneys' fees, audit fees and

costs.

                                           COUNT I

                           (UNPAID CONTRIBUTIONS OWED
                            TO EMPLOYEE BENEFIT FUND)

         15.    Plaintiff hereby restates and incorporates by reference the allegations set forth

in paragraphs 1 through 14 as if fully set forth in this Count I.

         16.    The Defendant has failed to report and pay contributions owed to the Plaintiff

as required by the Agreements on account number 224832 for the period of July 2014 through

September 2019. Based on information or reports prepared by the Defendant and submitted

to local fringe benefit funds affiliated with the International Union of Operating Engineers

Local Union No. 542, the Plaintiff calculates that the amount of contributions owed for this

account is $18,438.74.

         17.    By virtue of the failure to pay contributions as contractually required, the

Defendant is in contravention of the Agreements and the obligations under the Plaintiff’s

Restated Agreement and Declaration of Trust, and Section 515 of ERISA.

         18.    The Defendant has failed to pay liquidated damages and interest for unpaid

contributions owed to the Plaintiff.




                                                4
       Case 1:19-cv-03664-BAH Document 1 Filed 12/09/19 Page 5 of 7



        19.     The Plaintiff is entitled to judgment for all contributions owed, plus all

liquidated damages and interest owed on unreported and unpaid contributions, plus costs and

attorneys' fees to the date of judgment.

        20.     The Plaintiff will seek a judgment in this action against the Defendant for all

contributions, interest, liquidated damages and attorneys’ fees and costs which become due,

or are estimated to be due, subsequent to the filing of this action, during the pendency of this

action, and up to the date of judgment.

        WHEREFORE, Plaintiff prays judgment for Count I against the Defendant as

follows:

        A.      For unpaid contributions due and owing to the Plaintiff during the period of

July 2014 through September 2019 for unreported work performed pursuant to the

Agreements within the jurisdictions of International Union of Operating Engineers Local

Union No. 542.

        B.      For liquidated damages, and interest for any late paid and unpaid contributions

owed as provided for in the Agreement and Restated Agreement and Declaration of Trust and

pursuant to 29 U.S.C. § 1132(g)(2) through the date of judgment.

        C.      For such contributions, interest, and liquidated damages that may accrue

and/or are found to be due and owing to the Plaintiff subsequent to the filing of this Complaint,

during the pendency of this action, and up to the date of judgment pursuant to the Agreements,

Restated Agreement and Declaration of Trust and 29 U.S.C. § 1132(g)(2).

        D.      Costs and reasonable attorneys' fees as required by 29 U.S.C. § 1132(g)(2),

the Agreement and the Restated Agreement and Declaration of Trust through the date of

judgment.




                                               5
      Case 1:19-cv-03664-BAH Document 1 Filed 12/09/19 Page 6 of 7



      E.     Such further relief as the Court deems appropriate.


                                            Respectfully submitted,

Dated: December 9, 2019             By:     /s/ Charles W. Gilligan
                                            Charles W. Gilligan (Bar No. 394710)
                                            O’DONOGHUE & O’DONOGHUE LLP
                                            5301 Wisconsin Avenue, N.W., Suite 800
                                            Washington, D.C. 20015
                                            Telephone: (202) 362-0041
                                            Facsimile: (202) 237-1200

                                            Attorneys for the Plaintiff




                                           6
      Case 1:19-cv-03664-BAH Document 1 Filed 12/09/19 Page 7 of 7



                            CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to

be served by certified mail in accordance with the requirements of Section 502(h) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 9th day of

December, 2019 on the following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                         Plan Benefits Security


                                                    ___/s/ Charles W. Gilligan
                                                           Charles W. Gilligan




                                            7
